Indian claim; appeal from Indian Claims Commission. The Choctaw Nation, intervenor in the case of The Chickasaw Nation v. The United States before the Indian Claims Commission, appeals from a judgment against the United States and in favor of the Chickasaw Nation from which judgment the Chickasaw Nation has not appealed nor has the United States. The Chickasaw Nation filed a motion to dismiss the appeal of the Choctaw Nation on the ground that the Choctaw Nation was not a party to the final judgment of the Commission and could not be affected by its decree and that it has no immediate or direct interest in the case and was thus not entitled to appeal. On the basis of the record on appeal, the briefs and argument of counsel, the court, on May 13, 1960, issued an order granting appellee’s motion and dismissing the appeal on the ground that there exists no judgment from which an appeal would lie.